Cite as 2021 Ark. 67
                   SUPREME COURT OF ARKANSAS
 IN RE RESPONSE TO THE COVID-19                 Opinion Delivered:   March 18, 2021
 PANDEMIC-RESUMPTION OF
 DEADLINES FOR SERVICE OF
 PROCESS




                                         PER CURIAM

       On April 28, 2020, in response to the COVID-19 pandemic, we suspended until

further notice the deadlines for service of process under Rule 4(i) of the Arkansas Rules of

Civil Procedure and Rule 3 of the Arkansas District Court Rules. See In re Response to the

COVID-19 Pandemic-Amendments to Court Rules, 2020 Ark. 164 (per curiam). Because we are

encouraged by the state’s recent downward trend in COVID-19 infections and by the

increase in vaccinations, we announce the resumption of the deadlines for service of process

under Rule 4(i) and Rule 3––effective immediately. As a transitional measure, we order that

service of process for pending cases shall be made on a defendant by May 31, 2021, within

the time remaining under Rule 4(i) (in circuit courts) or Rule 3 (in district courts), or within

the time remaining under any order extending time for service, whichever is later.

       It is so ORDERED.